Title: Thomas Jefferson to David Campbell, 1 October 1811
From: Jefferson, Thomas
To: Campbell, David


          
                  Sir 
                   
                     Monticello 
                     Oct. 1. 11.
          
		  
		  
		  
		  
		  
		  
		  
		  
		   
		  Your favor of Sep. 11 has been duly recieved, but I am sorry it is in my power to give no information on the subject of your enquiries. 30. years of general absence from the state, an entire occupation in other scenes of business, to which must be added the effect of years, have erased from my mind nearly all particular knolege of the affairs of the state. no times 
                  time, nor circumstances indeed can erase from my memory the inappreciable services rendered by Colo Wm Campbell and his brave companions: but I am quite a stranger to the remunerations provided for them by the legislature. I have never seen the laws on that subject, nor do I possess a copy of them. I
			 am therefore quite unable to inform you what line of distinction they have found it 
                     
                   
                  proper & practicable to draw between the officers of different grades, and privates of the various corps of militia who were called into service on different occasions. I presume that information
			 could be obtained from some of the public officers at Richmond, but I do not know to which of them the application should be made. Accept the expressions of my regret that I am so little able to give the information you desire, and the assurances of my respect.
          
            Th:
            Jefferson
        